Title: Statement of Account with Thomas M. Randolph & Company, [ca. 19 October 1816]
From: Thomas M. Randolph & Company,Randolph, Thomas Eston
To: Jefferson, Thomas


          
             ca. 19 Oct. 1816
          
          Entries taken  from Day Book kept by J Kuhn
          
            
              1816
              
              
              
              
            
            
              April 
              4
              Thos Jefferson
              To 4 
               barrels of Flour, sent to the Mountain by Isaac
            
            
              
              12th
               ditto
              〃 1 
               ditto made of unmerchantable Wheat
            
            
            
              May
              22
               ditto
              〃 1 
               ditto ⅌ verbal order of E Bacon deliverd to Jerry
            
            
              
              
               xditto
              〃 3  
               ditto 2nd quality remaining in the Mill
            
            
              
              
              (A)
               9
              
            
          
          
            xnote—This entry I suppose was made the day previous to J. Kuhn’s leaving the Mill—by way of closing the Mill accounts—and the present Millers say the Flour has since been deliver’d
          
          
            (A)—Those 9 barrels; added to 268. Bars 154 ℔ (as per your statement) will make the amount stated in the account stated furnish’d by TMR & Co, vizt 277. Bars 154 ℔, leaving a balance due to the Mill of 8. bars 175 ℔ Flour—
          
          With respect to the difference in the cash balance between the last acct furnish’d you, and a former acct for 1814/15—it arose from neglecting to include the charges for freight of 5 barrels of Flour of crop 1814 carried to Richmond for you— by T E. Randolph’s boat—And the charge for freight of 36 bars is also correct—those 36 barrels were part of the last load sent for you to Gibson—deliverd to Wm Johnson 20th Feby 1816—vizt 16 bars on acct of Crop  the freight of which was recd by Wm Johnson—36 bars on account of Rent—on which no freight was received—other arrangements being since made for payment of Rent the 52 were all consider’d as deliver’d on acct of Wheat crop—
          The account deliver’d to Th: Jefferson by TMR & Co is defective only on the Debtor side—charge Th: Jefferson with 63. dolls 54 Cts paid him by Th: J. Randolph, and the balance due on acct of Rent will appear to be $56.08, agreeing with Th: Js statement—
        